DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-4, 7-8, 18-20, and 23-25, are presented for examination. Applicant filed a request for continued examination on 01/04/2022 amending independent claims 1 and 18; canceling claims 5-6, 15, and 21-22; and adding a new claim 25. In light of Applicant’s amendments and claim cancellations, Examiner has withdrawn the previous § 112(b), § 101, and § 103 rejections. Examiner has, however, established a new § 101 rejection for claims 1-4, 7-8, 18-20, and 23-25.

Examiner’s Remarks



The prior art of record, Bhatt (2019/0089702 A1) teaches generally a system and method for establishing a digital identity for use with an online service and for subsequently using the digital identity to perform the online service. The prior art, however, fails to teach a system and a method for: “partially enrolling, by the transaction infrastructure computing device, the digital identity for the online service by: binding the digital identity to the user 

Response to Arguments



35 U.S.C. § 101: Applicant argues: 
[T]he claims are directed to improvements in technology through a specific combination of ordered and unconventional steps, for example, including partially enrolling the user for the online service by way of the separate token and digital card which (specifically) are not yet mapped and then authenticating the user (once) to both complete the enrollment (and enable mapping of the token and the digital card) and facilitate access to/implementation of the online service. 

Even if the subject matter cited by the Office did correspond to an abstract idea, the pending claims recite numerous additional elements that integrate zed as authentication for the enrollment process. See, e.g., 0013, 0018 and 0064 of the instant application. In particular, for example, the partial enrollment provides for information to be bound to the user computer device and the payment device detail to be bound to the digital identity as a digital card - while still requiring an authentication of the user to be performed prior to the actual mapping of the token to the digital card and then the information being usable for an online service (e.g., for an online payment, etc.), where the authentication of the user is obtained in connection with the online service. Therefore, any alleged abstract idea is practically applied to a specific implementation recited by the claims by way of such additional elements. 

Examiner respectfully disagrees that the newly amended independent claims 1 and 18 are patent eligible under § 101. There is simply no step in the claims that integrates the abstract idea into a practical application in view of Step 2A (instant claims are not deemed to include any steps that render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); or render claims patent eligible under MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations)), nor are there any additional elements that render the claims patent eligible because all the additional elements are well-understood, routine, and conventional under Step 2B..     

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-8, 18-20, and 23-25, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
Conclusion of Step 1 Analysis: Therefore, claims 1-4, 7-8, 18-20, and 23-25, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-4, 7-8, 18-20, and 23-25, however, recite an abstract idea of establishing a digital identity for use with an online service and for subsequently using the digital identity to perform the online service. The creation of establishing a digital identity for use with an online service and for subsequently using the digital identity to perform the online service, as recited in the independent claims 1 and 18, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 18, which set forth or describe the recited abstract idea, are: “partially enrolling the digital identity for the online service by: binding the digital identity to the user computing device, whereby the user computing device is associated with the digital identity; binding the payment device details to the digital identity as a digital card; and creating a token specific to the payment account and binding the token to the digital identity, but not mapping the token to the digital card in a token vault associated with the token; wherein enrollment of the digital identity is to be completed and the digital card is to be available for use in the online service in response to the user associated with the digital identity providing a user authentication at 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 18 recite additional limitations: “a transaction infrastructure computing device” (claims 1 and 18) and “a user computing device” (claims 1 and 18). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, “receiving a digital identity of a user and payment device details for a payment account associated with the user, the digital identity including at least one of an email address and/or a mobile phone number of the user computing device (claims 1 and 18), “receiving the user authentication result indicative of a successful user authentication” (claim 1), and “receive a user authentication result indicative of a successful user authentication at the user computing device associated with the digital identity after partially enrolling the digital identity” (claim 18) limitations recite insignificant extra solution activity (for example, data gathering). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 18 do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular 
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 18 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1 and 18 (see above in Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0053] Figure 3 shows a user computing device, in this case a smartphone 11. The smartphone possesses at least one processor 31 and at least one memory 32, between them defining a computing environment 33 for performance of applications. Applications running in the computing environment include a wallet application 331, a merchant application 332 and a browser 333, which are described in further detail below. Other elements may be present, such as a biometric application 334, which may be used to authenticate the user 1 of the smartphone 11 before an action is taken. The memory 32 may contain one or more physically or logically protected regions 321 for protection of sensitive data required by these applications. Such secure environments may be implemented in a variety of ways (as the skilled person will appreciate) and are not shown explicitly here, but access to secure data handling will typically be required by both a wallet application and a biometric application. The smartphone 11 is of course adapted for cellular communication (and generally also short range wireless communication) and has a wireless communication system 34. The smartphone 11 also here has a biometric sensor, in this case fingerprint reader 35. Other conventional elements of a smartphone device, such as a touchscreen user interface 36 and a camera 37, are present, but where their operation is conventional they are not described explicitly here. This is a description of general-purpose computer. 

This is a description of general-purpose computer. Further, the elements of receiving information amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1 and 18 receive or transmit data over a network in a merely generic manner. The courts have recognized receiving function as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1 and 18 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 18 are non-statutory under 35 USC § 101 in view of step 2B of the test. 










Dependent Claims: Dependent claims 2-4 and 7-8 depend on independent claim 1; and dependent claims 19-20 and 23-25 depend on independent claim 18. The elements in dependent claims 2-4, 7-8, 19-20, and 23-25, which set forth or describe the abstract idea, are: “the online service relates to online payment” (claims 2 and 19 – further narrowing the abstract idea), “partially enrolling the digital identity further comprises providing the 
Conclusion of Dependent Claims Analysis: Dependent claims 2-4, 7-8, 19-20, and 23-25, do not correct the deficiencies of independent claims 1 and 18 and they are thus rejected on the same basis.


Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-4, 7-8, 18-20, and 23-25, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chopdawala Fakhruddin (WO 2019/173251 A1) discloses: “[0027] . . . users may map validated offline identifiers such as any one or more of their name, social security number, bank account number, residential address, password, birth date, and email address, among others to their online/digital identifiers such as any one or more of email address, mobile phone number, social media identities, etc. By first identifying themselves to the platform using a validated identity and then mapping that validated identity to the online/digital identities, users provide the backbone structure that then enables the platform to map online relationships to offline relationships, which in turn enables augmented transactions requiring reliance on validated identities to be performed through the use of online/digital identities.”



Santosh (2016/0019544 A1) discloses: “[0003] . . . in the digital/online world, most online identities are based on unregulated and self-controlled parameters such as email address, mobile phone number, social media identities (e.g., Facebook identity, LinkedIn identity), etc.”
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619